RENDERED: MARCH 12, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

              OPINION OF JANUARY 22, 2021, WITHDRAWN

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2020-CA-0289-MR


MICHAEL GARDNER                                                    APPELLANT



              APPEAL FROM MCCRACKEN CIRCUIT COURT
v.            HONORABLE TIMOTHY KALTENBACH, JUDGE
                       ACTION NO. 19-CR-00633


COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                  OPINION
                             AFFIRMING IN PART,
                             VACATING IN PART,
                              AND REMANDING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

COMBS, JUDGE: Michael Gardner appeals his criminal conviction in the

McCracken Circuit Court on charges of possession of a controlled substance and

resisting arrest. He was sentenced to three-years’ imprisonment, probated for five
years, and ordered to pay court costs and a fine. After our review, we affirm in

part, vacate in part, and remand.

             The relevant facts underlying Gardner’s conviction follow. Between

3:00-3:20 a.m. on June 24, 2019, Dan Phillips was driving a tow truck along Pool

Road in McCracken County. As he was driving, he observed a vehicle parked

partly in a driveway with its exterior lights turned off. Because the rear-end of the

vehicle was protruding onto the roadway, Phillips nearly struck it. He noticed that

the driver’s door was standing open and that the interior of the vehicle was

illuminated. He stopped his tow truck to investigate, but he saw no one. Phillips

alerted police.

             Deputy Zack Dunigan of the McCracken County Sheriff’s Office

responded to the scene at approximately 3:30 a.m. In the driveway of the

residence at 3400 Pool Road, Deputy Dunigan observed a parked vehicle with the

driver door open. No part of the vehicle then appeared to be protruding onto the

roadway. Dunigan observed an individual moving about a camper parked near the

residence. As he pulled his cruiser into the driveway, the individual appeared to

wave him away.

             Deputy Dunigan parked the cruiser, got out, and approached the man,

who met him in the driveway. The man was carrying a hard-hat; he later identified

himself as Gardner. Dunigan would later testify that Gardner’s eyes were dilated


                                         -2-
and that he was having trouble standing still. Deputy Dunigan became suspicious

that Gardner was under the influence of narcotics. He asked Gardner if the house

belonged to him. Gardner indicated that the house belonged to his uncle and that

he (Gardner) was living in the camper on the property. Dunigan questioned him

about the vehicle in the driveway. Gardner indicated that he had “just parked it

there” and that he was about to head out to get gas and go to work. For safety,

Deputy Dunigan patted him down.

             Dunigan felt what Gardner identified as a large torch-lighter.

Dunigan observed several other torch-lighters in the vehicle. Dunigan would later

testify that in his experience, torch-lighters were often found with drug

paraphernalia and were commonly used when smoking methamphetamine.

Gardner denied that he had any weapons but indicated that he had a knife in his

pocket that Dunigan had not detected during the pat-down. When Dunigan asked

if he could check Gardner’s pockets, Gardner refused.

            Still suspicious about Gardner’s behavior and his presence outside the

residence at that hour, Deputy Dunigan pressed Gardner for more information. He

asked Gardner whether he had consumed illegal drugs or if he had them on his

person. Gardner denied that he had consumed drugs or that he was carrying any.

Gardner indicated that he could not speak with Dunigan any longer because it was

nearly 6:00 a.m. He repeated that he was about to leave for work.


                                         -3-
            Dunigan then indicated that he wanted to search Gardner’s person, and

Gardner refused and began walking away from Dunigan toward the residence.

Dunigan asked him to stop. Gardner indicated that he was going to get his uncle,

the property owner. Dunigan indicated to Gardner that he was not free to leave

and commanded him to stop. When he again failed to do so, Deputy Dunigan

grabbed Gardner’s wrist. Gardner wrenched his arm away and began to run.

Dunigan caught up to him and tackled Gardner to the ground. Gardner struggled

and would not be handcuffed. Deputy Dunigan would later testify that during the

scuffle, Gardner kept reaching for his (Gardner’s) waistband and that he (Dunigan)

feared that he was attempting to retrieve a weapon. When a second sheriff’s

deputy arrived at the scene, the men were able to handcuff Gardner and place him

in the back of Dunigan’s cruiser.

             Deputy Dunigan conferred with the homeowner, who confirmed that

Gardner was living on the property. As he again approached the location of his

struggle with Gardner, Dunigan noticed the hard-hat and beside it a small plastic

bag that contained a crystal-like substance. It field-tested as methamphetamine.

             On July 26, 2019, Gardner was indicted on charges of public

intoxication, fleeing and evading police, resisting arrest, and possession of a

controlled substance. He was arraigned on August 12 and entered a plea of not

guilty. Gardner was released on bail on October 1, 2019. After Gardner violated


                                         -4-
the conditions of his release, a warrant was issued for his arrest on November 25,

2019.

             Gardner was tried on December 5, 2019. Following presentation of

testimony, Dunigan’s “body-cam” footage, and other evidence, Gardner’s counsel

moved for a directed verdict at the close of the Commonwealth’s case. After an

extensive hearing, the trial court denied the motion. Gardner presented his defense

and renewed his motion for a directed verdict at the close of all the evidence. The

trial court again denied the motion.

             After closing statements, the jury deliberated for a few minutes. It

found Gardner guilty of possession of a controlled substance and resisting arrest.

The jury recommended three-years’ imprisonment as punishment for possession of

methamphetamine – the maximum sentence. For resisting arrest, it imposed a fine

of $500.

             Judgment of conviction was entered on February 19, 2020. Gardner

was sentenced by the court to three-years’ imprisonment, probated for five years.

He was ordered to pay court costs of $130.00 and a fine of $70.00. Gardner was

allowed to proceed in forma pauperis and to have counsel appointed. This matter-

of-right appeal followed.

              On appeal, Gardner contends that the trial court erred in four ways.

First, he argues that the trial court erred by failing to order, sua sponte, the


                                           -5-
suppression of the drug evidence. Second, he contends that the trial court erred by

failing to direct a verdict with respect to the charge of resisting arrest and to the

charge of possession of a controlled substance. Third, Gardner asserts that the trial

court erred by failing to declare a mistrial, sua sponte, because of an argument by

the prosecution in its closing statement; i.e., that Gardner’s refusal to permit

Deputy Dunigan to search his pockets was evidence that he possessed

methamphetamine. Finally, Gardner contends that the trial court erred by

imposing court costs and a fine because he is indigent. We shall address these

issues in the order in which they were presented.

                Gardner argues first that the Commonwealth’s presentation of the

drug evidence constituted a violation of his rights under the Fourth Amendment of

the United States Constitution and Sections Two and Ten of the Kentucky

Constitution. Gardner acknowledges that he did not file a motion to suppress the

drug evidence, however, and that he did not object to presentation of the evidence

at trial. We interpret Gardner’s argument to mean that the trial court’s failure, sua

sponte, to exclude the evidence constituted palpable error resulting in injustice

sufficient to justify reversal of his conviction.

                RCr1 10.26 provides that a palpable error which affects the substantial

rights of a party may be considered by the court on appellate review -- even where


1
    Kentucky Rules of Criminal Procedure.

                                            -6-
it has not been properly preserved. In order to be considered “palpable,” an error

“must be easily perceptible, plain, obvious and readily noticeable.” Brewer v.

Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006). We may grant relief only upon

determining that manifest injustice has resulted from the error. RCr 10.26.

             Despite his failure to file a motion to suppress, Gardner believes that

once the trial court became aware of the facts and circumstances surrounding the

search and seizure leading to the discovery of methamphetamine, it erred by failing

to exclude the drug evidence as “fruit of the poisonous tree.” We disagree.

             The trial court’s role is to ensure a fair trial; it is “not burdened by the

duty to try the case on behalf of defense counsel.” Thompson v. Commonwealth,

147 S.W.3d 22, 40 (Ky. 2004). The provisions of RCr 8.27 require a trial court to

consider suppression when a party has filed a motion requesting that the evidence

be suppressed. A motion to suppress evidence must be made within a reasonable

time before trial except for good cause shown. RCr 8.18(1), RCr 8.27. Where a

party fails to raise an objection to the evidence, the objection is deemed to be

waived. RCr 8.18(2). A trial court is under no obligation to suppress evidence on

its own motion. Gardner failed to move to suppress the drug evidence or to object

to its admission. Therefore, the court’s failure to suppress it, sua sponte, does not

constitute error. Consequently, we decline to review the issue under the palpable-

error standard.


                                          -7-
             Second, Gardner contends that the trial court erred by failing to direct

a verdict with respect to the charges of resisting arrest and possession of a

controlled substance. We disagree.

             The Supreme Court of Kentucky outlined the trial court’s standard for

directing a verdict as well as the appellate court’s standard of review in

Commonwealth v. Benham, 816 S.W.2d 186 (Ky. 1991) (citing Commonwealth v.

Sawhill, 660 S.W.2d 3 (Ky. 1983)). When considering a motion for a directed

verdict, the Benham Court held that “the trial court must draw all fair and

reasonable inferences from the evidence in favor of the Commonwealth.” Id. at

187. The trial court must assume that the evidence presented by the

Commonwealth is true, reserving for the jury questions as to the credibility of

witnesses and the weight to be attributed to the testimony. Id. If the evidence is

sufficient to induce a reasonable juror to believe beyond a reasonable doubt that

the defendant is guilty, the motion for a directed verdict should be denied. Id. The

test for appellate review is a stringent one. After considering all the evidence, we

must determine if “it would be clearly unreasonable for a jury to find guilt . . . .”

Id. at 187. If so, “only then the defendant is entitled to a directed verdict of

acquittal.” Id. (citation omitted).

             The evidence indicates that it was not clearly unreasonable for the

jury to find Gardner guilty on the charge of resisting arrest. The relevant portion


                                          -8-
of the pertinent statute, KRS2 520.090(1)(a), requires a showing that the criminal

defendant intentionally prevented or attempted to prevent his arrest by “[u]sing or

threatening to use physical force or violence against the peace officer or another[.]”

                Gardner contends that there was insufficient proof to support the

charge of resisting arrest because the Commonwealth failed to establish that he

used any physical force or violence against the deputies. He argues that he merely

pulled away from Deputy Dunigan and reached for his waistband. In contrast, the

Commonwealth argues that Gardner used force against the deputies when he

struggled against them for an extended period of time, refused to put his hands

behind his back, and prevented them from placing him in handcuffs.

                Deputy Dunigan’s testimony, coupled with the “body-cam” footage,

indicates that Gardner fought vigorously and aggressively against the deputies

while they attempted to handcuff him. This conduct constituted a use of physical

force against the officers in an attempt to prevent his arrest. See Montgomery v.

Commonwealth, 505 S.W.3d 274 (Ky. App. 2016). Thus, it was not clearly

unreasonable for the jury to have found Gardner guilty on the charge of resisting

arrest. The trial court did not err by denying the motion for a directed verdict.

                Nor was it clearly unreasonable for the jury to find Gardner guilty on

the charge of possession of a controlled substance. The relevant portion of the


2
    Kentucky Revised Statutes.

                                           -9-
pertinent statute, KRS 218A.1415(1)(c), provides that “a person is guilty of

possession of a controlled substance in the first degree when he or she knowingly

and unlawfully possesses . . . [m]ethamphetamine[.]” Conviction under this statute

may be based upon actual or constructive possession. Commonwealth v. James,

586 S.W.3d 717, (Ky. 2019).

             Gardner contends that there was insufficient proof to support the

charge of possession because the Commonwealth failed to establish that he either

actually or constructively possessed the plastic bag containing methamphetamine

that was found in the yard. Gardner argues that it was mere conjecture that the bag

of methamphetamine belonged to him because: the property was owned by his

uncle; the yard that they shared was littered with leaves and random clutter; and

any passerby could have thrown out the bag of methamphetamine. The

Commonwealth points to the proximity of the bag to Gardner’s hard-hat and the

location of his struggle with deputies; his behavior and appearance indicating that

he was under the influence of a stimulant; and his possession of a torch-lighter. It

contends that these facts constitute circumstantial evidence that Gardner either

actually or constructively possessed the bag of methamphetamine.

             Taken as a whole, the circumstantial evidence presented at trial

allowed a reasonable jury to conclude that Gardner was in actual possession of the

bag containing methamphetamine, which he dislodged from his clothing during the


                                        -10-
struggle with the deputies. Deputy Dunigan testified that during his struggle with

him, Gardner repeatedly reached for his waistband. When Deputy Dunigan

returned to the area after Gardner had been handcuffed and placed in the cruiser, he

discovered the plastic bag lying next to Gardner’s discarded hard-hat. The bag was

not near the road. It was in pristine condition and, therefore, it did not appear to

have been there long. There is sufficient circumstantial evidence linking Gardner

to the bag of methamphetamine. It was sufficient as a matter of law to avoid a

directed verdict. Because it was not clearly unreasonable to for the jury to have

found Gardner guilty on the charge of possession of methamphetamine, the trial

court did not err by denying the motion for a directed verdict.

             Third, Gardner contends that the trial court erred by failing to declare

a mistrial, sua sponte, when the prosecution argued in its closing statement that

Gardner’s refusal to permit Deputy Dunigan to search his pockets was evidence

that he possessed methamphetamine. Gardner acknowledges that this argument

was not preserved for review. He again seeks our review for palpable error under

the provisions of RCr 10.26.

             Gardner focuses on two references made by the Commonwealth

during its closing argument: (1) Gardner’s reluctance to engage with Deputy

Dunigan and (2) statements referring specifically to Gardner’s comments and

demeanor indicating that he did not want to be searched. He claims that these


                                         -11-
statements violated his rights under the Fourth Amendment of the U.S.

Constitution and Section 10 of the Kentucky Constitution. In support of his

argument, Gardner cites this Court to Deno v. Commonwealth, 177 S.W.3d 753

(Ky. 2005).

               In Deno, an alleged rape victim accused Deno of raping her. During

the investigation that followed, detectives requested that Deno present a biological

sample. Upon his refusal to comply with the officers’ request, a search warrant

was obtained, and the specimen was collected [from Deno] the next day. Id at 762.

The fact of his initial refusal was presented by the Commonwealth as evidence of

Deno’s guilt, and the Commonwealth so argued. Deno appealed his conviction.

Based upon the trial court’s erroneous statements concerning Deno’s right to

hybrid representation, the Supreme Court of Kentucky reversed and remanded for

a new trial.

               The Court also considered Deno’s contention that the Commonwealth

had misused his legitimate assertion of the right to remain silent and not to provide

self-incriminating evidence outside the presence of counsel. The Court observed

that during its closing argument, the Commonwealth had elaborated on Deno’s

refusal to submit the biological sample voluntarily. The Commonwealth argued as

follows:

               Then when the officer goes out to talk to the defendant,
               does he say willingly, “yes, I’ll be happy to submit to the

                                          -12-
             examination that you’re requesting”? No, he says, “No, I
             won’t,” and causes the detective to have to go get a
             search warrant and they come back out and then they get
             the blood and samples that they needed from him. Does
             that sound like somebody who’s in the right? Or does
             that sound like somebody who, again, is trying to avoid
             the consequences of his actions? Does that sound like an
             opportunistic rapist that took advantage of a young girl,
             18 year old college freshman who’s got a lot going for
             her, for him to just take her and put her on the floor of
             that trailer and without her knowledge or consent forcing
             himself into her? That’s what this case is about.

Deno, 177 S.W.3d at 760.

             In dicta, the Supreme Court concluded that the characterization of

Deno’s initial refusal as evidence of his guilt and reference thereto in closing

statement violated the defendant’s constitutional rights under the Fourth

Amendment and Section 10 of the Kentucky Constitution. The Court opined that

an objection to evidence that Deno refused to produce a specimen and presentation

of an argument referring to it should be sustained upon Deno’s retrial.

             At Gardner’s trial, the Commonwealth introduced footage captured by

Deputy Dunigan’s “body-cam.” Gardner could be heard to reply in the negative

when Dunigan asked if he could search Gardner’s pockets after conducting a pat-

down.

             During its closing statement, the Commonwealth argued that the bag

of methamphetamine had been on Gardner’s person before he grappled with the

deputies. It contended that circumstantial evidence proved it to be so. It noted that

                                         -13-
the bag of methamphetamine had been collected from the very spot of the struggle;

that it was found near Gardner’s hard-hat; that it was not near the roadway; and

that no one else had been near it. The Commonwealth reminded the jury that

Gardner possessed a torch-lighter commonly used in the smoking of

methamphetamine and that he appeared to be under the influence of a stimulant.

With respect to Gardner’s suspicious behavior, the Commonwealth asked the jury

to recall that Gardner’s pupils were dilated and that he appeared agitated and

unwilling “to engage” with the deputy. The Commonwealth disputed the defense’s

argument that Gardner had talked cogently with Deputy Dunigan. The

Commonwealth reminded the jury of a point in Gardner’s conversation with

Deputy Dunigan when Gardner indicated that it was nearly 6:00 a.m. However,

the correct time was around 3:30 a.m. The Commonwealth said: “It [the

conversation] didn’t really make sense. He didn’t really want to engage with him.

He was talking quickly. He wasn’t looking at him. He wasn’t answering any

questions. And, he really wasn’t making that much sense.”

             Later, the Commonwealth argued that the jury could infer from the

“body-cam” footage that Gardner had possessed the bag of methamphetamine prior

to the struggle because Gardner was “trying to get away from law enforce -- from

Officer Dunigan. He didn’t want him patting him down, he didn’t want him doing

anything further to him.”


                                        -14-
             Gardner also takes issue with the Commonwealth’s remark that the

jury could find that Gardner knew that what he was holding was methamphetamine

because Gardner

             was evasive, he tried like everything to get back to his
             house; he didn’t want to be, um, he didn’t want to be
             searched by the police; he didn’t want to talk to the
             police; he struggled with the deputy; um, he was reaching
             for his waistband; he was trying to hide something; he
             was acting like a man who was trying to hide something,
             that goes to his knowledge that it was meth, ok? -- that
             he knew it was meth.

We agree that it is improper to draw adverse inferences from the failure of an

accused to comply with a request to be searched. Such an inference essentially

penalizes a defendant for exercising his right to refuse. However, the evidence and

statements challenged in his case are qualitatively different from those challenged

in Deno. In the case before us, no inference or innuendo need be drawn from facts

that clearly speak for themselves. The Commonwealth merely summarized in

detail the sequence of events from which Gardner’s guilt could be clearly deduced.

Moreover, Gardner did not object to these statements.

             “[A] party must timely inform the court of the error and request the

relief to which he considers himself entitled. Otherwise, the issue may not be

raised on appeal.” Blount v. Commonwealth, 392 S.W.3d 393, 398 (Ky. 2013)

(citing West v. Commonwealth, 780 S.W.2d 600, 602 (Ky. 1989)). RCr 9.22 also

mandates that a party must “make[ ] known to the court the action which that party

                                        -15-
desires the court to take or any objection to the action of the court, and on request

of the court, the grounds therefor.” One may forfeit even one’s most basic rights

by failing to assert them in a timely manner. Commonwealth v. Jones, 283 S.W.3d

665 (Ky. 2009) (citing United States v. Olano, 507 U.S. 725, 113 S.Ct. 1770, 123

L.Ed.2d 508 (1993)). “When a defendant’s attorney is aware of an issue and elects

to raise no objection, the attorney’s failure to object may constitute a waiver of an

error having constitutional magnitude.” Salisbury v. Commonwealth, 556 S.W.2d

922, 927 (Ky. App. 1977). In light of the record, we cannot conclude that

Gardner’s counsel was unaware of the issue. Consequently, the failure to object

constitutes a waiver of the error, and we again decline to review under the

palpable-error standard.

             Fourth and last, Gardner contends that the trial court erred by

imposing court costs of $130.00 and a fine of $70.00 because he is indigent. The

Commonwealth appears to concede that imposition of the fine was erroneous under

the provisions of KRS 534.040(4). Therefore, we vacate that portion of the court’s

order and remand for entry of an appropriate order striking the fine previously

mandated.

             With respect to court costs, KRS 23A.205(2) provides that they shall

be taxed against a defendant upon conviction unless the court finds that the

defendant is a poor person as defined by the provisions of KRS 453.190(2) -- and


                                         -16-
that he or she is unable to pay court costs or will be unable to pay the court costs in

the foreseeable future. KRS 453.190(2) provides as follows:

             A “poor person” means a person who has an income at or
             below one hundred prevent (100%) on the sliding scale
             of indigency established by the Supreme Court of
             Kentucky by rule or is unable to pay the costs and fees of
             the proceeding in which he is involved without depriving
             himself or his dependents of the necessities of life,
             including food, shelter, or clothing.

The imposition of costs must be reversed only if: (1) Gardner met the definition of

a “poor person” under KRS 453.190(2) and (2) evidence showed that he could not

pay court costs either at the time of sentencing or in the foreseeable future.

Otherwise, the trial court’s imposition of costs was mandated by statute.

             The trial court conducted a sentencing hearing on December 10, 2020.

During the hearing, the court was not asked to determine Gardner’s poverty status.

However, the court did engage Gardner directly and advised him that counsel

could ask that costs be waived. Gardner indicated that he had $200.00 to pay into

court that day. As a result, the court imposed a minimal fine of $130.00 and gave

Gardner ten days to pay it. Regardless of Gardner’s status as a “poor person,” the

circuit court concluded that Gardner could pay court costs either at the time of

sentencing or in the foreseeable future. Consequently, the imposition of costs as

mandated by statute was not erroneous.




                                         -17-
           We AFFIRM in part, VACATE in part, and REMAND to the

McCracken Circuit Court.

           ALL CONCUR.



BRIEFS FOR APPELLANT:              BRIEF FOR APPELLEE:

Brandon Neil Jewell                Daniel Cameron
Frankfort, Kentucky                Attorney General of Kentucky
                                   Frankfort, Kentucky

                                   Lauren Lewis
                                   Assistant Attorney General
                                   Frankfort, Kentucky




                                 -18-